              Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X    Case No.
AMY BORDEAUX,
                                                                              COMPLAINT
                                            Plaintiff,

                          -against-                                          PLAINTIFF DEMANDS
                                                                               A TRIAL BY JURY
HALSTEAD PROPERTY DEVELOPMENT
MARKETING LLC,

                                             Defendant.
-------------------------------------------------------------------------X

        Plaintiff, AMY BORDEAUX, (hereinafter “Plaintiff”), by her attorneys, PHILLIPS &

ASSOCIATES, PLLC, hereby complains of the Defendant, upon information and belief, as

follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to The Americans with Disabilities Act of 1990, 42 U.S.C.

        § 12101, et seq. (“ADA”), the New York State Human Rights Law, New York State

        Executive Law § 296, et seq. (“NYSHRL”), and the New York City Human Rights Law,

        New York City Administrative Code § 8-107, et seq. (“NYCHRL”), and seeks damages to

        redress the injuries Plaintiff suffered as a result of being discriminated against on the basis

        of her disabilities and/or perceived disabilities.

                                      JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 42 U.S.C. §12101, et seq., and 28 U.S.C. §§ 1331

        and 1343.

3.      The Court has supplemental jurisdiction over the claims Plaintiff brings under state laws

        pursuant to 28 U.S.C. § 1367.

4.      Venue is proper in this district in that a substantial part of the events or omissions giving
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 2 of 13



      rise to the claim occurred within the Eastern District of the State of New York. 28 U.S.C.

      § 1391(b).

                            PROCEDURAL PREREQUISITES

5.    Plaintiff filed a Charge of Discrimination upon which this Complaint is based with the

      Equal Employment Opportunity Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated 11/22/2019, concerning the

      herein charges of discrimination. A copy of the Notice is annexed hereto.

7.    This Action is being commenced within 90 days of receipt of said Notice of Right to Sue.

                                           PARTIES

8.    At all relevant times herein, Plaintiff AMY BORDEAUX (hereinafter, “Plaintiff”) is a

      resident of the State of New York and was and is a “person” and an “employee” entitled to

      protection as defined by the federal and state laws invoked herein.

9.    At all relevant times herein, Defendant HALSTEAD PROPERTY DEVELOPMENT

      MARKETING LLC, (hereinafter, “HALSTEAD”), is a domestic business corporation that

      provides sales and marketing services in the property development industry.

10.   At all relevant times herein, Defendant HALSTEAD’S principal place of business is

      located at 445 Park Avenue, New York, New York 10022.

                                     MATERIAL FACTS

11.   Plaintiff began working at Defendant HALSTEAD’S place of business in August 2018, as

      an administrative assistant through an employment agency. She earned an hourly rate of

      seventeen dollars ($17.00) in that role.

12.   Plaintiff was then formally hired by Defendant HALSTEAD in December of 2018, as a


                                                 2
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 3 of 13



      Sales Coordinator, making an hourly rate of $23.00.

13.   Plaintiff was employed by Defendant from December 2018, to May 30, 2019.

14.   At first, Plaintiff was working at Defendant’s on-site Condominiums located at 2351 Adam

      Clayton Powell, New York, New York 10030. Afterwards, Plaintiff worked at Defendant’s

      principal place of business at 445 Park Avenue, New York, New York 10022.

15.   Plaintiff’s job duties as a Sales Coordinator were to receive and record sales orders,

      maintain friendly relationships with customers and promote Defendant’s products.

16.   Plaintiff has always been a satisfactory employee and is otherwise qualified to perform the

      duties of her employment.

17.   Plaintiff suffers from disabilities that are actual or perceived under all relevant statutes.

18.   Plaintiff has suffered and continues to suffer from depression and anxiety since 2015.

19.   Plaintiff continues to receive medical care for her emotional and mental health from her

      medical providers. She has been taking medication and seeking psychiatric treatment since

      2015.

20.   In December 2018, Plaintiff began to be subjected to derogatory comments from her

      employer about her depression.

21.   Plaintiff was experiencing a bout of depression in December 2018 when Defendant

      HALSTEAD’S Managing Director, Jeff Krantz, approached Plaintiff and asked her what

      was wrong, as she appeared to be having a bad day. Plaintiff responded that she is having

      a terrible birthday. Mr. Krantz commented that Plaintiff needed to be happier because he

      can’t have people working for him that aren’t happy.




                                                 3
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 4 of 13



22.   On or about April 2019, Plaintiff put Defendant on notice of her disabilities. Plaintiff told

      her supervisor, Kristin Krantz, that she was diagnosed with depression and panic attacks,

      and also that she had her medication changed by her doctor. Mrs. Krantz acknowledged

      Plaintiff’s disability and responded that depressions are hard.

23.   Later in April 2018, Plaintiff sought a performance review from her supervisor, Vanessa

      Connelly. During this review, Plaintiff informed Ms. Connelly that she felt lonely in the

      office because, unlike other staff members, she was required to be in the office at all times,

      which made her feel isolated. She also requested a transfer. Ms. Connelly responded that

      it was her job to be in the office at all times, and also that she did not have anywhere to

      transfer Plaintiff to.

24.   Plaintiff’s work environment changed for the worst following her request to be transferred.

      Plaintiff sensed she was being retaliated against because Plaintiff’s coworkers felt Plaintiff

      ratted them out for not being in the office as often as she was.

25.   In May 2019, one of Plaintiff’s social media posts was reported to her employer. In the

      post, Plaintiff expressed that she was over life, and that she was unhappy about returning

      from Paris. Plaintiff’s employer called her the same night about her social media posting

      to ask her if she was okay.

26.   On or about May 30, 2019, Defendant informed Plaintiff that she was being terminated.

27.   Plaintiff felt embarrassed and humiliated. Her depression and anxiety worsened following

      her termination.

28.   Plaintiff continues to suffer from severe depression, anxiety and panic attacks. She rarely

      leaves her house. She has trouble sleeping. Plaintiff’s eating habits have changed for the


                                                4
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 5 of 13



      worse.       She experiences horrifying vivid dreams, and she has isolated herself from

      everyone but close family.

29.   Plaintiff’s confidence and self-esteem have also been severely impacted by Defendant’s

      unlawful actions.

30.   Plaintiff took her termination as Defendant discriminating and retaliating against her based

      on her disabilities and/or perceived disabilities.

31.   Defendant condoned, ratified, and supported the discriminatory work environment against

      Plaintiff.

32.   Defendant had no good faith business justification for terminating Plaintiff’s employment.

33.   Upon information and belief, Defendant did not have any written procedures or protocols

      regarding disability discrimination or retaliation in the workplace to which Plaintiff could

      refer.

34.   As a direct result of the wrongful and oppressive actions of Defendant, Plaintiff was

      subjected to unlawful discrimination, humiliated, and she experienced a hostile work

      environment causing her embarrassment, discriminatory ridicule, and hostility.

35.   As a result of Defendant’s actions, Plaintiff was unlawfully treated, humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

36.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

      income, the loss of a salary/pay, special damages, loss of employment, loss of employment

      opportunities, loss to benefits and other compensation which such employment entails, and

      Plaintiff has also suffered future pecuniary losses, emotional pain, suffering,

      inconvenience, loss of enjoyment of life, and other non-pecuniary losses.


                                                 5
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 6 of 13



37.   Defendant’s conduct was malicious, willful, outrageous, and conducted with full

      knowledge of the law.

38.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer emotional pain, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses. Plaintiff has further experienced severe emotional and physical distress.

39.   Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands Punitive Damages against Defendant.

               AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
                UNDER THE AMERICANS WITH DISABILITIES ACT

40.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

41.   Plaintiff asserts that Defendant violated the Americans with Disabilities Act of 1990 (Pub.

      L. 101-336), as amended.

42.   The ADA prohibits discrimination against any qualified individual on the basis of

      disability, the perception that she is disabled, or a record of impairment.

43.   Additionally, the ADA requires a covered entity to make reasonable accommodations to

      the known physical or mental limitations of an otherwise qualified individual with a

      disability.

44.   As described above, Defendants discriminated against Plaintiff in violation of the ADA by

      failing to accommodate her disability.

45.   Plaintiff had, and/or Defendant perceived that she had, a physical or mental impairment

      that substantially limits one or more of her major life activities.

46.   As a result of Defendant’s unlawful discriminatory conduct in violation of the ADA,

                                                 6
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 7 of 13



      Plaintiff has suffered and continues to suffer, severe mental anguish and emotional distress,

      including, but not limited to, worsened depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which she is entitled to an award of monetary damages and other relief.

47.   As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

      award of damages under this law.

               AS A SECOND CAUSE OF ACTION FOR RETALIATION
                UNDER THE AMERICANS WITH DISABILITIES ACT

48.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

49.   The ADA prohibits retaliation, interference, coercion, or intimidation against employee,

      who engages in protected activity.

50.   42 U.S.C. § 12203 provides:

              Retaliation. No person shall discriminate against any individual
              because such individual has opposed any act or practice made
              unlawful by the chapter or because such individual made a charge,
              testified, assisted, or participated in any manner in an investigation,
              proceeding, or shearing under the chapter.

              Interference, coercion, or intimidation. It shall be unlawful to
              coerce, intimidate, threaten, or interfere with any individual in the
              exercise or enjoyment of, or on account of her or her having
              exercised or enjoyed, or on account of her or her having aided or
              encouraged any other individual in the exercise or enjoyment of, any
              right granted or protected by the chapter.

51.   Defendant violated the section as set forth herein.

52.   Plaintiff engaged in protected activity on or about April 2019 by informing Defendant of

      her disabilities.


                                                7
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 8 of 13



53.   This protected activity should put Defendant on notice that reasonable accommodation

      should be made for Plaintiff.

54.   However, Defendant were aware and failed to provide reasonable accommodation to

      Plaintiff.

55.   As a result of Defendant’s unlawful discriminatory conduct in violation of the ADA,

      Plaintiff has suffered and continues to suffer, severe mental anguish and emotional distress,

      including, but not limited to, worsened depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which she is entitled to an award of monetary damages and other relief.

56.   As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

      award of damages under this law.

               AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                    UNDER NEW YORK STATE EXECUTIVE LAW

57.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

58.   New York State Executive Law § 296 provides that, “1. It shall be an unlawful

      discriminatory practice: (a) For an employer or licensing agency, because of an individual’s

      age, race, creed, color, national origin, sexual orientation, military status, sex, disability,

      predisposing genetic characteristics, marital status, or domestic violence victim status, …

      to discriminate against such individual in compensation or in terms, conditions or

      privileges of employment.”

59.   Plaintiff was subjected to discriminatory treatment and adverse employment actions.

60.   As a result of the acts and conduct complained of herein, Plaintiff has suffered, and will

                                                8
           Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 9 of 13



      continue to suffer emotional distress, special damages, inconvenience, loss of increase in

      income, benefits and other compensation which such employment entails, loss of

      enjoyment of life, depression, anxiety, fear, anger, emotional pain and suffering, and other

      non-pecuniary losses.

              AS AN FOURTH CAUSE OF ACTION FOR RETALIATION
                  UNDER NEW YORK STATE EXECUTIVE LAW

61.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

62.   New York State Executive Law § 296(7) provides that it shall be an unlawful

      discriminatory practice: “For any person engaged in any activity to which this section

      applies to retaliate or discriminate against any person because he has opposed any practices

      forbidden under this article.”

63.   As a result of the acts and conduct complained of herein, Plaintiff has suffered, and will

      continue to suffer emotional distress, special damages, inconvenience, loss of increase in

      income, benefits and other compensation which such employment entails, loss of

      enjoyment of life, depression, anxiety, fear, anger, emotional pain and suffering and other

      non-pecuniary losses.

64.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

             AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

65.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

66.   The Administrative Code of the City of New York § 8-107(1) provides that “It shall be an


                                               9
          Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 10 of 13



      unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,

      because of the actual or perceived . . . disability,. . . sexual orientation… of any person, to

      employ or to bar or to discharge from employment such person or to discriminate against

      such person in compensation or in terms, conditions or privileges of employment.”

67.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code §8-107(1)(a) by creating and maintaining discriminatory working

      conditions and otherwise discriminating against Plaintiff because of her gender and race.

                   AS AN SIXTH CAUSE OF ACTION FOR RETALIATION
                    UNDER THE NEW YORK ADMINISTRATIVE CODE
                      (Against All Defendants Collectively and Individually)

68.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      complaint.

69.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer . . . to discriminate against any person because such

      person has opposed any practices forbidden under this chapter. . .”

70.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code §8-107(7) by discriminating against Plaintiff because of Plaintiff’s

      opposition to the unlawful employment practices of the Defendants.

                                    PUNITIVE DAMAGES

71.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

72.   Defendant’s conduct was malicious, willful, outrageous, and conducted with full

      knowledge of the law.

73.   As such, punitive damages are appropriate as a result of Defendant’s above-described


                                                10
             Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 11 of 13



         conduct. Plaintiff demands Punitive Damages against Defendant.

                                          JURY DEMAND

74.      Plaintiff hereby demands a jury trial.

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendant:

A.       Declaring that Defendant engaged in unlawful employment practices prohibited by the

         Americans with Disabilities Act, the New York State Human Rights Law, and the New

         York City Human Rights Law, in that Defendant discriminated against Plaintiff based on

         her disability, perceived disability and need for reasonable accommodation;

B.       Awarding damages to Plaintiff resulting from Defendant’s unlawful employment practices,

         and to otherwise make her whole for any losses suffered as a result of such unlawful

         employment practices;

C.       Awarding Plaintiff compensatory damages related to injuries suffered as per Plaintiff’s

         State-law claims;

D.       Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

         distress, pain and suffering and injury to her reputation in an amount to be proven;

E.       Awarding Plaintiff punitive damages;

F.       Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

         prosecution of the action; and

G.       Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

         proper to remedy the Defendant’s unlawful employment practices.

Dated: New York, New York
       February 14, 2020
                                                              PHILLIPS & ASSOCIATES,
                                                              ATTORNEYS AT LAW, PLLC

                                                  11
Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 12 of 13




                                 By:   _/s/ Marjorie Mesidor_________
                                       Marjorie Mesidor, Esq.
                                       Irene Chan, Esq.
                                       Attorneys for Plaintiff
                                       Phillips & Associates, PLLC
                                       45 Broadway, Suite 620
                                       New York, New York 10006
                                       T: (212) 248-7431
                                       F: (212) 901-2107
                                       mmesidor@tpglaws.com
                                       ichan@tpglaws.com




                            12
Case 1:20-cv-01347 Document 1 Filed 02/14/20 Page 13 of 13
